In a proceeding to validate a notice of claim served under subdivision 2 of section 1212 of the Public Authorities Law and subdivision 1 of section 50-e of the General Municipal Law, petitioners appeal from an order of the Supreme Court, Kings County, dated January 15, 1975, which denied the application and dismissed the proceeding. Order affirmed, with $20 costs and disbursements. The governing statute (General Municipal Law, § 50-e, subd 3) requires service by registered mail. Service by certified mail does not comply with this requirement (Montez v Metropolitan Transp. Auth., 43 AD2d 224). Rabin, Acting P. J., Latham, Cohalan, Margett and Christ, JJ., concur.